DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant Arguments/ Remarks Made in an Amendment received on January 16, 2022. Claims 1, 2, 4-13, 15-16, and 21-24 are currently pending and claims 3, 14, and 17-20 have been canceled. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-13, 15-16, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 4 is objected to because of the following informalities: 
In line 2, the word “on” is duplicated.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 10-13, 21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, of copending Application No. 16,395,756 in view of Sasady (US Patent Publication 2012/0174675) and further in view of Young (US Patent Publication 2016/0029882). 
Application No. 16/395,756 recites all of the claim limitations except for a blade pivoting mechanism comprising a pivot track on which the blade assembly is mounted, wherein the support structure of the blade assembly is configured to slide on the pivot track to pivot the fixed and movable blades and an arm; a blade pivoting mechanism comprising a pivot connection, wherein the blade assembly is attached to the arm via the pivot connection; and a blade angle mechanism is a ratcheting mechanism mounted on the support structure and attached to the fixed blade.  
However, Sasady discloses a blade pivoting mechanism (301) as part of the blade assembly comprising a pivot track (118) on which the blade assembly is mounted, wherein the support structure (114) of the blade assembly is capable of sliding on the pivot track to pivot the fixed and movable blades and an arm (114); a blade pivoting mechanism comprising a pivot connection (301), wherein the blade assembly is attached to the arm via the pivot connection (see Figure 3).
Therefore, it would have been obvious at the time the invention was made to construct the vaginal speculum of Application No. 16,395,756 with the blade pivoting mechanism and its features of Sasady in order to position the blades between a plurality of angular positions (paragraph 0019). 

Sasady fails to disclose a blade angle mechanism is a ratcheting mechanism mounted on the support structure and attached to the fixed blade.
However, Young discloses a ratcheting blade angle mechanism (40 and 42, Figure 6) mounted on the support structure and attached to the fixed blade (56, Figure 6) to control the angle of the fixed blade in relation to base in relation to the base (12, Figure 6). 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the vaginal speculum of Application No. 16,395,756 with a ratcheting blade assembly mechanism as taught by Young so that a desired angular orientation is obtained (paragraph 0034). 
This is a provisional nonstatutory double patenting rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
Blade angle mechanism in claims 2 and 21. The blade mechanism structure is interpreted as a spring-loaded ratcheting mechanism or other well-known mechanisms to adjust an angle (paragraph 0047, Patent Publication 2021/0145270). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8, 10, 15, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasady (US Patent Publication 2012/0174675).
Regarding claim 1, Sasady discloses a vaginal probe (100, Figure 3) comprising: a blade assembly comprising a support structure (114), a fixed blade (104), and a movable blade (112), wherein the movable blade is capable of extending beyond a length of the fixed blade (abstract); a blade pivoting mechanism (301) as part of the blade assembly comprising a pivot track (116) on which the blade assembly is mounted, wherein the support structure (114) of the blade assembly is capable of sliding on the pivot track to pivot the fixed and movable blades; and at least one column (116) mounted on a base (102), and wherein the blade assembly is mounted on the at least one column.
Regarding claim 4, Sasady discloses wherein the support structure of the blade assembly is mounted on only one column extending from the base (see Figure 3).
Regarding claim 5, Sasady discloses a vaginal probe (100, Figure 3) comprising: a blade assembly comprising a support structure (114), a fixed blade (104), and a movable blade (112), wherein the movable blade is capable of extending beyond a length of the fixed blade (abstract); an arm (114); a blade pivoting mechanism comprising a pivot connection (301), wherein the blade assembly is attached to the arm via the pivot connection (see Figure 3); and at least one column (116) mounted on a base (102), wherein the blade assembly is mounted on the at least one column via the arm.
Regarding claim 8, Sasady discloses wherein a light (108, paragraph 0023) is provided on the blade assembly.
Regarding claim 10, Sasady discloses wherein the support structure further comprises one or more slides (114 is one slide depicted in Figure 3) for mounting the blade assembly on the at least one column.
Regarding claim 15, Sasady discloses wherein a light (108, paragraph 0023) is provided on the blade assembly.
Regarding claim 22, Sasady discloses wherein the arm is a slider arm (slides within 118).
Regarding claim 23, Sasady discloses wherein the arm comprises one or more slides (114 is the one slide) for mounting the blade assembly on the at least one column (see Figure 2).
Regarding claim 24, Sasady discloses wherein the blade assembly is capable of rotating 360 degrees about the pivot connection (i.e. when the “arm” 114 is not engaged with 116).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 6, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasady (US Patent Publication 2012/0174675) in view of Young (US Patent Publication 2016/0029882).
Regarding claims 2 and 21, Sasady discloses a blade angle mechanism to control an angle of the movable blade in the relation to the base, but fails to disclose the blade angle mechanism controls an angle of the fixed blade in the relation to the base.
However, Young teaches a blade angle mechanism (40 and 42) between the fixed blade (56, Figure 6) in relation to the base (12, Figure 6). 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the invention of Sasady with a blade assembly mechanism of the fixed blade in relation to the base as taught by Young so that a desired angular orientation is obtained (paragraph 0034). 
Regarding claims 6 and 11, the modified Sasady’s speculum discloses wherein the angle mechanism is a ratcheting mechanism (42 and 40, Figure 6 of Young) mounted on the support structure (28 and 18, Figure 6 of Young) and attached to the fixed blade 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasady (US Patent Publication 2012/0174675).
Regarding claim 7, Sasady in the embodiment shown in Figure 3 fails to depict 
rails capable of allowing an extension of the movable blade beyond the length of the fixed blade.
However, Sasady in a different embodiment depicted in Figure 1 discloses wherein the blade assembly further comprises rails (118) capable of allowing an extension of the movable blade beyond the length of the fixed blade (paragraph 0028).
Therefore, it would have been obvious to a person at the time the invention was made to construct the blade assembly of Sasady (Figure 3) with rails depicted in (Figure 1) in order to move the movable blade through a plurality of positions (paragraph 0028).
Regarding claim 13, Sasady in the embodiment shown in Figure 3 fails to depict 
rails capable of allowing an extension of the movable blade beyond the length of the fixed blade.
However, Sasady in a different embodiment depicted in Figure 1 discloses wherein the blade assembly further comprises rails (118) capable of allowing an extension of the movable blade beyond the length of the fixed blade (paragraph 0028).
Therefore, it would have been obvious to a person at the time the invention was made to construct the blade assembly of Sasady (Figure 3) with rails depicted in (Figure 1) in order to move the movable blade through a plurality of positions (paragraph 0028).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasady (US Patent Publication 2012/0174675) in view of Swift (US Patent Publication 2017/0189004).
Regarding claim 9, Sasady fails to disclose wherein the movable blade includes an internal cavity and at least one vacuum opening near a front edge.
However, Swift discloses a retractor blade with an internal cavity (i.e. a gap between 1010 and 215, Figures 10 and 11) and at least one vacuum opening (1105, Figure 11) near a front edge (paragraph 0073).
Therefore, it would have been obvious to a person at the time the invention was made to construct the movable blade of Sasady with an internal cavity and a vacuum, opening near a front edge as taught by Swift in order to provide suction and move air/smoke away from an incision site or the physician’s field of view (paragraph 0074).
Regarding claim 16, Sasady fails to disclose wherein the movable blade includes an internal cavity and at least one vacuum opening near a front edge.
However, Swift discloses a retractor blade with an internal cavity (i.e. a gap between 1010 and 215, Figures 10 and 11) and at least one vacuum opening (1105, Figure 11) near a front edge (paragraph 0073).
Therefore, it would have been obvious to a person at the time the invention was made to construct the movable blade of Sasady with an internal cavity and a vacuum, opening near a front edge as taught by Swift in order to provide suction and move air/smoke away from an incision site or the physician’s field of view (paragraph 0074).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775